Title: From George Washington to William Gordon, 20 December 1784
From: Washington, George
To: Gordon, William



Dear sir,
Mount Vernon 20th Decr 1784.

I am indebted to you for several letters; & am as much so for the Fish you kindly intended, as if it had actually arrived, & I was in the act of paying my respects to it at table—the chance, however, of doing this would be greater, was it at Boston, than in York-town in this State, where, I am informed it was landed at the time the Marqs de la Fayette did; who proceeded from thence to richmond, where I met him, & conducted him to Annapolis

on his way to New York; the place of his intended embarkation for France, about the middle of this month.
I am glad to hear that my old acquaintance Colo. Ward is yet under the influence of vigorous passions—I will not ascribe the intrepidity of his late enterprize to a mere flash of desires, because, in his military career he would have learnt how to distinguish between false alarms & a serious movement. Charity therefore induces me to suppose that like a prudent general, he had reviewed his strength, his arms, & ammunition before he got involved in an action—But if these have been neglected, & he has been precipitated into the measure, let me advise him to make the first onset upon his fair del Tobosa, with vigor, that the impression may be deep, if it cannot be lasting, or frequently renewed.
We are all well at this time except Miss Custis, who still feels the effect, & sometimes the return of her fever—Mrs Lund Washington has added a daughter to her family—She, child and husband are well, & become house keepers at the distance of about four miles from this place.
We have a dearth of News, but the fine weather keeps us busy, & we have leisure for cogitation. All join in best wishes for you. Doctr & Mrs Stuart are of those who do it. I am Dr sir yrs &c.

G: Washington

